Citation Nr: 0030064	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  90-47 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
for degenerative arthritis of the right hand.  

2.  The propriety of the initial noncompensable evaluation 
for degenerative arthritis of the left hand.  

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel









INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1967, and from March 1972 to March 1989.

This matter before the Board of Veterans' Appeals (Board) on 
appeal stems from an October 1989 decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted the veteran service 
connection for a herniated nucleus pulposus of L4-L5.  The 
veteran sought service connection for degenerative arthritis, 
which was granted in the course of the appeal by Board 
decision of May 1991.  The case was also remanded for 
additional evidentiary development in May 1991 and in August 
1992.  In the course of the appeal the veteran's service- 
connected degenerative arthritis became separately rated as 
degenerative arthritis of the cervical spine, right and left 
hands, left hip, and left and right feet, each of which was 
rated as noncompensably disabling.  

In May 1998, the RO increased the initial ratings for the 
veteran's degenerative arthritis of the cervical spine to 10 
percent disabling and for his degenerative arthritis of the 
left hip to 20 percent disabling.  The RO also confirmed the 
initial noncompensable ratings for degenerative arthritis of 
the right hand, the left hand, the right foot, and the left 
foot.  The veteran continued his appeal regarding all six 
issues.  

During the pendency of the veteran's appeal, his claims were 
transferred initially to the RO in St. Petersburg, Florida 
and subsequently to the RO in Winston-Salem, North Carolina.  

The veteran's claim was before the Board in May 1997, at 
which time it was remanded for additional development to 
include a VA examination.  In its March 1999 decision, the 
Board remanded the veteran's claims challenging the propriety 
of the initial noncompensable evaluations for degenerative 
arthritis of the right and left hands.  The Board adjudicated 
the veteran's four other initial rating claims.  

The issue of the propriety of the initial rating for a 
herniated nucleus pulposus at L4-5 with scattered osteophyte 
formation is not in appellate status.  In a statement dated 
October 1991, the veteran stated that he was in agreement 
with the 10 percent rating assigned for his low back 
disability.  Although a separate rating decision was issued 
in May 1995 regarding the evaluation of the veteran's low 
back disability, the veteran never expressed disagreement 
with such decision and thus pursuant to 38 U.S.C.A. § 7105, 
the claim for an increased rating for a low back disability 
is not in appellate status.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The duty to assist includes a medical examination that 
considers veteran's prior medical examinations and treatment.   
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

When the veteran's claim was remanded in March 1999, it was 
remanded so that the examiner could comment on which of the 
veteran's fingers had arthritis, and which joints were 
involved.  As noted in the remand, a VA x-ray report from 
February 1995 showed mild osteoarthritis of the fingers of 
the right and left hand involving the distal and 
interphalangeal joint, without involvement of the 
metacarpophalangeal joint.  Also, at a VA examination in 
February 1998, the examiner diagnosed the veteran with 
arthritis of the hands.  When the veteran was seen by Dr. D. 
M. in February 1993, the examiner's impression was 
generalized osteoarthritis of the small joints of the hands.

When the veteran was seen in February 2000 in accordance with 
the March 1999 remand, the examiner commented that the 
veteran did not have arthritis in the wrists, the right or 
left thumb, the right or left index fingers, the right or 
left middle fingers, the right or left ring fingers, or the 
right or left little fingers.  This opinion contradicts the 
above cited medical findings showing arthritis of the hands.  

As such, the veteran's claim must be remanded so that the 
examiner who examined the veteran in February 2000 can 
prepare an addendum to his report in which he comments on the 
contradiction between the findings showing no arthritis and 
the above medical findings showing arthritis.  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's hands 
that have not already been associated 
with the claims folder.  

3.  After any treatment records are 
obtained pursuant to paragraph 2 above, 
the claims file should be returned to the 
examiner who conducted the veteran's 
February 2000 examination.  The examiner 
should provide an addendum to his 
February 2000 report.  The examiner 
should note the VA x-ray report from 
February 1995 which reported that the 
veteran had mild osteoarthritis of the 
fingers of the right and left hand 
involving the distal and interphalangeal 
joint, without involvement of the 
metacarpophalangeal joint, as well as the 
VA examination in February 1998 where the 
examiner diagnosed the veteran with 
arthritis of the hands, as well as the 
February 1993 report where Dr. D. M. 
provided an impression of generalized 
osteoarthritis of the small joints of the 
hands.

The examiner should comment on whether 
the aforementioned medical records change 
his opinion that the veteran does not 
have arthritis in his wrists or any of 
his fingers.  If the examiner determines 
that the aforementioned medical records 
do not change his opinion, he should 
comment on the contradiction in the 
reports.  In the event the examiner who 
conducted the January 2000 is not 
available, the records should be referred 
to an appropriate alternative physician 
for completion of these actions.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
veteran's claims challenging the 
propriety of the initial noncompensable 
ratings for the veteran's degenerative 
arthritis of the right and left hands.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




